DETAILED ACTION
This office action is in response to the application filed on 03/18/2020.
Currently claims 1-20 are pending in the application.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 7A wherein the ferroelectric memory device 3 may include a substrate 201, and a gate stack 500a on the substrate 201. The gate stack 500a may include first to eighth gate structures 520a, 520b, 520c, 520d, 520e, 520f, 520g and 520h and first to eighth interlayer insulation layers 220a, 220b, 220c, 220d, 5220e, 220f, 220g and 220h, which are alternately stacked in a direction perpendicular to the substrate 201. The ferroelectric memory device 3 may include a trench 10 having a first portion 10a and a second portion 10b. The first portion 10a of the trench 10 may be formed on the substrate 201 to penetrate the gate stack 500a.

    PNG
    media_image1.png
    603
    449
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 17A wherein the ferroelectric memory device additionally have ferroelectric induction layer 601 disposed on the first gate dielectric layer 413C in the trench 40. The ferroelectric induction layer 601 may have a non-ferroelectric property. The second gate dielectric layer 612 is disposed on the ferroelectric induction layer 601 in the trench 40. Species B is different from Species A since Species A does not have layers 601 or 612.

    PNG
    media_image2.png
    585
    477
    media_image2.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        03/12/2021